                                 UNITED STATES DISTRICT COURT
                                  DISTRICT OF MASSACHUSETTS

HANS TIEFENTHALER, on behalf of
themselves and others similarly situated,

                  Plaintiff,
                                                               C.A. NO. 1:19-cv-12412-RWZ
v.

TARGET CORPORATION,

                  Defendant.


        DEFENDANT’S MOTION FOR LEAVE TO FILE REPLY MEMORANDUM
                 IN SUPPORT OF MOTION TO STAY PENDING
                     THE SUPREME COURT’S DECISION IN
                    FACEBOOK, INC. V. DUGUID, NO. 19-511

         Defendant, TARGET CORPORATION (“Target”) by its attorneys, Ellen B. Silverman,

Jennifer W. Weller and Jordan S. O'Donnell of Hinshaw & Culbertson LLP, respectfully requests

leave to file a brief reply memorandum to Plaintiff Hans Tiefenthaler’s (“Plaintiff”) Opposition to

Target’s Motion to Stay the proceedings in this case pending the United States Supreme Court’s

decision in Facebook, Inc. v. Duguid, No. 19-511 (“Facebook”).

         In support of its request, Target seeks to bring to this Court’s attention of at least 1 two

instances of stays issued in Telephone Consumer Protection Act cases, pending a decision in

Facebook, since the filing of Target’s motion to stay. (Wright v. Keller Williams Realty, Inc., Case

No. 1:18-cv-00775-RP (W.D. Tex.); St. John et al. v. Keller Williams Realty, Inc., Case No. 6:19-

cv-01347-PGB-DCI (M.D. Fla.)).

         Additionally, Target seeks to address Plaintiff’s inaccurate, misleading, and/or

misrepresentative statements in his Opposition, which wrongly claims that Target is seeking to




1
  Parties continue to request stays pending Facebook in cases nationally, and it is possible there will even more
relevant examples by the time Target files its proposed reply.


                                                                                                   1026586\306330659.v1
delay the litigation by refusing to produce irrelevant discovery, that incorrectly suggests “this

Court” has agreed with the Ninth Circuit Court of Appeals’ decision in Marks v. San Diego, LLC,

904 F.3d 1041 (9th Cir. 2018), and that wrongly states that the Supreme Court is only being asked

in Facebook to “narrow” the definition of an automatic telephone dialing system (“ATDS”).

Rather, as Target’s reply will explain, the Supreme Court will instead opine on the application of

the language in the statutory definition of an ATDS, which will likely be dispositive of one of

Plaintiff’s two claims.

       WHEREFORE, Defendant Target Corporation respectfully requests that this Honorable

Court grant it leave to file a short reply memorandum in support of its motion to stay Plaintiff’s

case until the Supreme Court issues its ruling in Facebook v. Duguid, No. 19-511.




                                                2
                                                                                  1026586\306330659.v1
                                                   Respectfully submitted,

                                                   TARGET CORPORATION

                                                   By: Its Attorneys

                                                   /s/ Jordan S. O'Donnell
                                                   Jordan S. O'Donnell, BBO #684001
                                                   HINSHAW & CULBERTSON LLP
                                                   53 State Street, 27th Floor
                                                   Boston, MA 02109
                                                   Tel: 617-213-7000/Fax; 617-213-7001
                                                   Email: jodonnell@hinshawlaw.com

                                                   Jennifer Weller (pro hac vice)
                                                   HINSHAW & CULBERTSON LLP
                                                   51 N. Franklin Street, Suite 2500
                                                   Chicago, IL 60606
                                                   Tel: 312-704-3000
                                                   Fax: 312-704-3001
                                                   jweller@hinshawlaw.com

                                                   Ellen B. Silverman (pro hac vice)
                                                   HINSHAW & CULBERTSON LLP
                                                   800 Third Avenue, 13th Floor
                                                   New York, NY 10022
                                                   Tel: 212-471-6200
                                                   Fax: 212-935-1166
                                                   esilverman@hinshawlaw.com

Dated:        August 7, 2020


                             LOCAL RULE 7.1 CERTIFICATION

         I, Jordan S. O’Donnell, hereby certify that pursuant to Local Rule 7.1(a)(2), I conferred

with opposing counsel in an effort to resolve the issues raised herein on August 6, 2020, and

counsel indicated Plaintiff opposed this motion.


                                               /s/ Jordan S. O’Donnell_______________
                                                  Jordan S. O’Donnell


                                                   3
                                                                                    1026586\306330659.v1
                                 CERTIFICATE OF SERVICE

       I, Jordan S. O'Donnell, hereby certify on this 7th day of August 2020, that the documents

filed through the ECF system will be sent electronically to the registered participants as identified

on the Notice of Electronic Filing (NEF).

                                                  /s/ Jordan S. O'Donnell
                                                  Jordan S. O'Donnell




                                                 4
                                                                                    1026586\306330659.v1
